Citation Nr: 0925058	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right hip, status post hip replacement.

2.  Entitlement to service connection for degenerative 
arthritis of the left knee, claimed as secondary to 
degenerative arthritis of the right hip, status post hip 
replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1955 to October 
1957.  

This returns to the Board of Veterans' Appeals (Board) 
following a Remand issued June 2008.  This matter was 
originally on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
reasons explained below.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a 
review of the record reveals that this case must again be 
remanded for further development.  

The Board initially notes that this case was previously 
remanded by the Board in June 2008 for further notification 
and development.  In particular, the Board remanded the 
issues on appeal in order to provide the Veteran with proper 
notice regarding the elements of degree of disability and 
effective dates with respect to his claims and to attempt to 
obtain the Veteran's Air Force Reserve personnel records that 
the Veteran reported included paperwork submitted by the 
Veteran's private physician (Dr. R.G.T.) in 1968 relating his 
right hip disability to service.  After such actions were 
accomplished, the Veteran's claim was to be readjudicated.  

The record reflects that the actions outlined in the June 
2008 Remand were accomplished.  Indeed, proper VCAA notice 
addressing how VA determines the disability rating and 
effective date was sent in August 2008 correspondence and 
personnel records were requested from the Air Force Reserve 
Personnel Center in August 2008.  Although the Air Reserve 
Personnel Center responded that it did not have any records 
on file for the Veteran, the Air Reserve Personnel Center 
directed the AMC to the National Personnel Records Center 
(NPRC) for assistance in obtaining the requested records.  
The Veteran's service personnel records, to include Reserve 
records, were obtained from the NPRC in February 2009.  
Notably, such records included a Standby Reserve Notice and 
Report dated in February 1968 noting that the Veteran had 
developed and was then being treated for arthritis of the 
right hip.  Also included was a Certificate of Medical 
Disqualification showing that the Veteran was medically 
disqualified from the Reserves due to degenerative arthritis 
of the right hip dated in October 1968 based on a September 
1968 letter submitted by Dr. R.G.T.  However, the letter 
itself is not included in the personnel file and there is no 
other indication in the file that Dr. R.G.T. related the 
Veteran's right hip disability to his period of active 
service.  The Veteran's claim was readjudicated in April 
2009.      

Despite such actions, additional development is still 
required.  The Board observes that a March 2008 Physician's 
Questionnaire completed by the Veteran's private treating 
physician (Dr. J.S.K.) was submitted by the Veteran while 
this case was in remand status.  In the questionnaire, the 
physician noted that the Veteran was diagnosed with 
osteoarthritis of the right hip.  He further indicated that 
he had reviewed the Veteran's private treatment records and 
commented that he could not answer the question of whether it 
was more likely than not that the Veteran's condition was 
related to his military service because there was 
insufficient information regarding the examination performed 
by Dr. R.G.T. in 1968; however, if it was confirmed that the 
Veteran had significant hip dysplasia in 1968, it would 
likely be a result of the in-service aircraft accident in 
1957.  As explained above, the service personnel records show 
that the Veteran had degenerative arthritis of the right hip 
in 1968; however, there is no notation in the personnel file 
that the Veteran had hip dysplasia at that time.  It appears 
upon review of their medical definitions that dysplasia and 
arthritis are separate and distinct conditions.  See 
Dorland's Illustrated Medical Dictionary 149, 577-78 (30th 
ed. 2003).  Thus, Dr. J.S.K.'s statement alone does not 
sufficiently establish a nexus relationship between the 
Veteran's current right hip disability and service. 

Nonetheless, the service treatment records do confirm that 
the Veteran was in an aircraft accident in April 1957 and, as 
noted above, service personnel records show that the Veteran 
had right hip arthritis in 1968 and was medically 
disqualified from the Reserves as a result.  Also, there is 
ample medical evidence showing that the Veteran currently 
suffers from a right hip disability.  Furthermore, as 
reported by the Veteran's representative in the June 2009 
Appellant's Post Remand Brief, no medical examination or 
medical opinion has been obtained in connection with the 
Veteran's claim.  Under 38 C.F.R. § 3.159(c)(4), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is: (1) competent lay or medical evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; (3) an indication that the current 
disability or symptoms may be associated with service; and 
(4) there is not sufficient medical evidence to make a 
decision.  In view of the evidence and argument received 
following the Board's remand and as the evidence shows a 
current right hip disability, an event in service (i.e., 
aircraft accident), and an indication that the current 
disability may be associated with service, the Board finds 
that another remand is necessary in order to afford the 
Veteran a medical examination and obtain a medical nexus 
opinion based on review of the claims folder in connection 
with his right hip claim. 



Moreover, as Veteran contends that his left knee disorder is 
secondary to his right hip disability, such issue is also 
remanded as it is inextricably intertwined with the claim 
involving the right hip.  Harris v. Derwinski, 1 Vet. App. 
180 (1991) (holding that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any appellate review meaningless and a 
waste of judicial resources, the two claims are inextricably 
intertwined).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate examination of his claimed 
right hip disability.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  A copy of this remand and the 
claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
confirm review of the claims folder in the 
examination report.    

Based on review of the claims folder to 
include the service treatment and 
personnel records and the March 2008 
statement from the Veteran's private 
physician, the examiner should identify 
any right hip disorder present and state 
whether any right hip disorder is "more 
likely than not" (i.e., probability 
greater than 50 percent), "at least as 
likely as not" (i.e., probability of 50 
percent), or "less likely than not" 
(i.e., probability of less than 50 
percent) causally or etiologically related 
to active military service, to include the 
in-service aircraft accident in 1957.  





If the examiner determines that the 
Veteran's right hip disorder is more 
likely than not or at least as likely as 
not related to active service, then the 
examiner should additionally identify any 
left knee disorder present and state 
whether it is "more likely than not" 
(i.e., probability greater than 50 
percent), "at least as likely as not" 
(i.e., probability of 50 percent), or 
"less likely than not" (i.e., 
probability of less than 50 percent) 
caused or aggravated by the Veteran's 
right hip disorder or is otherwise 
causally or etiologically related to 
active military service.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  After the development requested above 
has been completed, Veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board, if in order. 

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



